Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 09, 2021

The Court of Appeals hereby passes the following order:

A22I0062. GARY JAQUAN BAILEY v. THE STATE.

      Gary Jaquan Bailey is facing prosecution in superior court, and he filed a
motion to transfer the case to juvenile court. On October 1, 2021, the superior court
denied the motion. The same day, Bailey obtained a certificate of immediate review,
and he filed this application for interlocutory appeal on October 13, 2021. We,
however, lack jurisdiction.
      Under OCGA § 5-6-34 (b), an application for interlocutory appeal must be filed
within ten days of the trial court granting a timely certificate of immediate review.
See Genter v. State, 218 Ga. App. 311, 311 (460 SE2d 879) (1995). The requirements
of OCGA § 5-6-34 (b) are jurisdictional. See State v. Wheeler, 310 Ga. 72, 76 (3)
(849 SE2d 401) (2020). Here, Bailey filed his application twelve days after the trial
court entered the certificate of immediate review. The application is thus untimely,
and it is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/09/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.
A22I0062 concurrence dubitante.

       I concur dubitante.
       The Juvenile Code provides that parties dissatisfied with a transfer order
like the one before us “have the right to have [it] reviewed by the Court of
Appeals.” O.C.G.A. § 15-11-564. This court has twice held that O.C.G.A. §
15-11-564 does not mean what it says.
       On the first such occasion, our Supreme Court granted certiorari and
reversed. In Interest of J. H., 340 Ga. App. 733, 733, 797 S.E.2d 185, 186 (2017),
rev'd sub nom. In Interest of K.S., 303 Ga. 542, 814 S.E.2d 324 (2018), and
vacated sub nom. Interest of K. S., 348 Ga. App. 440, 823 S.E.2d 536 (2019).
       On the second, certiorari was not sought. Interest of J. A., 357 Ga. App. 331,
850 S.E.2d 770 (2020).